UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                          No. 00-4627
DAVID L. BENNETT, a/k/a Little
David,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 00-4860
JOHN WILLIAM CLEMENTS,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 00-4874
TRACEY HAIRSTON, a/k/a Uhms,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 00-4881
HERMAN LEE JAMES, JR.,
             Defendant-Appellant.
                                       
2                     UNITED STATES v. BENNETT
            Appeals from the United States District Court
      for the Southern District of West Virginia, at Charleston.
              Charles H. Haden II, Chief District Judge.
                             (CR-99-198)

                     Submitted: August 31, 2001

                     Decided: October 15, 2001

    Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Andrew A. Raptis, Charleston, West Virginia, for Appellant Bennett;
Nicholas P. Mooney, II, ALLEN, GUTHRIE & MCHUGH, Charles-
ton, West Virginia, for Appellant Clements; Todd A. Twyman,
CRANDALL, PYLES, HAVILAND & TURNER, Charleston, West
Virginia, for Appellant Hairston; Gregory M. Courtright, COLLINS
& COURTRIGHT, Charleston, West Virginia, for Appellant James.
Charles T. Miller, United States Attorney, John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  In these consolidated appeals, Herman Lee James appeals the life
sentence he received after he pleaded guilty to conspiracy to distribute
                       UNITED STATES v. BENNETT                        3
and possess with intent to distribute fifty grams or more of cocaine
base. See 21 U.S.C.A. §§ 841(b)(1)(A), 846 (West 1999 & Supp.
2000). David L. Bennett and Tracey Hairston entered guilty pleas to
possession of a quantity of crack with intent to distribute, see 21
U.S.C.A. § 841(a)(1), and they appeal their respective sentences of
121 months imprisonment and 168 months imprisonment. John Wil-
liam Clements entered a guilty plea to distribution of a quantity of
crack, see id., and appeals his sentence of 240 months imprisonment.
Finding no reversible error, we affirm.

   No. 00-4627: Bennett asserts that the district court erred in deny-
ing him an adjustment for acceptance of responsibility, see U.S. Sen-
tencing Guidelines Manual § 3E1.1, and a reduction under the safety
valve provisions, see USSG §§ 2D1.1(b)(6), 5C1.2. We find that the
court did not clearly err in denying Bennett either the adjustment or
the safety valve reduction because Bennett refused to discuss with
investigators his association with his co-defendants and to disclose
certain sources known to investigators. Because he failed to provide
all information he had "concerning the offense or offenses that were
part of the same course of conduct or of a common scheme or plan,"
USSG § 5C1.2(5), Bennett did not meet the requirements for applica-
tion of the safety valve. Bennett’s failure to provide this information
likewise was inconsistent with acceptance of responsibility. See
USSG § 3E1.1, comment. (n.3).

   No. 00-4860: Clements contends that the district court clearly
erred in determining the drug quantity for which he was responsible,
see USSG § 2D1.1(a)(3); in giving him a two-level weapon enhance-
ment, see USSG § 2D1.1(b)(1), and a two-level role adjustment, see
USSG § 3B1.1(c); and in denying him a reduction for acceptance of
responsibility. We find no error. The district court credited the wit-
nesses who testified at sentencing concerning the amount of crack and
the firearm that Clements possessed during the conspiracy, and the
court’s factual findings in this regard are not clearly erroneous. See
United States v. Fisher, 58 F.3d 96, 100 (4th Cir. 1995) ("Issues
involving the quantity of drugs properly attributable to a defendant
are typically questions of fact for resolution by the district court, and
we will overturn the district court’s determinations only if they are
clearly erroneous. Similarly, the credibility of a testifying co-
conspirator is for the sentencing judge to assess." (citation omitted)).
4                     UNITED STATES v. BENNETT
Because Clements was sentenced to 240 months imprisonment, the
rule set out in Apprendi v. New Jersey, 530 U.S. 466 (2000), is not
implicated. And although Clements objected to the role adjustment
recommended in the presentence report, he made no attempt to show
that the information in the presentence report supporting the adjust-
ment was unreliable or incorrect. Thus, the district court was not
required to make a specific finding before adopting the recommenda-
tion. See United States v. Terry, 916 F.2d 157, 162 (4th Cir. 1990).
In any event, as noted by the district court, Clements would have
received the same sentence even without the role adjustment. Finally,
the district court found that Clements had not accepted responsibility
for his criminal conduct because he contested drug amounts that were
easily proved. We find no error in this determination. See USSG
§ 3E1.1, comment. (n.1(a)) ("[A] defendant who falsely denies, or
frivolously contests, relevant conduct that the court determines to be
true has acted in a manner inconsistent with acceptance of responsi-
bility.").

   No. 00-4874: Hairston challenges the district court’s finding that
he possessed a firearm during the offense, arguing that there was no
evidence that he used the firearm in a drug-related activity. The evi-
dence contained in the presentence report and presented at the sen-
tencing hearing was sufficient to satisfy the government’s burden of
proving that Hairston possessed a firearm and the firearm’s probable
connection to the drug offense. See United States v. Payne, 81 F.3d
759, 862 (8th Cir. 1996); USSG § 2D1.1, comment. (n.3) (explaining
that the firearm enhancement should be applied if a weapon is present
"unless it is clearly improbable that the weapon was connected with
the offense."). We therefore cannot conclude that the district court
clearly erred by making the enhancement. Hairston also seeks to file
a pro se supplemental brief in which he claims that the district court
erred in not giving adequate notice of the role adjustment, that it
lacked jurisdiction to sentence him on the basis of 500 grams of crack
when no quantity was charged in the indictment, and that the court
should have sentenced him for a misdemeanor. We grant Hairston’s
motion to file a pro se brief, but find no merit in these claims.

   No. 00-4881: James first contends that the district court erred in
using the self-incriminating statements he gave pursuant to his plea
agreement to determine the drug quantity for which he was responsi-
                       UNITED STATES v. BENNETT                        5
ble and to deny him a reduction for acceptance of responsibility.
Under USSG § 1B1.8, self-incriminating statements made by a defen-
dant pursuant to a cooperation agreement may not be used to deter-
mine the applicable guideline range, although the government is free
to use information that was known to the government before it
entered into the cooperation agreement. Because James did not object
at trial to the government’s use of his statements, we review the issue
for plain error. See, e.g., United States v. Rolle, 204 F.3d 133, 138
(4th Cir. 2000). The district court’s written order suggests that the
drug quantity was determined solely by reference to James’s debrief-
ing statements. The transcript of the sentencing hearing, however,
indicates that the quantity determination was an estimate derived from
the testimony of three witnesses who testified at the sentencing hear-
ing and were specifically found credible by the district court. See J.A.
304-05. The transcript establishes that the district court relied on the
debriefing statements, if at all, merely to show that the quantity it
attributed to James was a conservative estimate of the amount estab-
lished at the hearing. Under these circumstances, it is difficult to con-
clude that the district court erred at all, much less that the error was
plain. Moreover, the testimony of the witnesses found credible by the
district court fully supports the district court’s determination that
James was responsible for at least 1.5 kilograms of cocaine base.
Therefore, even if we were to conclude that the district court erred,
James could not establish that he was prejudiced by the error. See
United States v. Stewart, 256 F.3d 231, 255 (4th Cir. 2001) ("Under
plain error review, the burden is upon the defendant to prove that the
error was not harmless.").

   For similar reasons, we also reject James’s argument that the dis-
trict court erred by concluding that James had not accepted responsi-
bility for his conduct. James’s testimony at the sentencing hearing
was completely inconsistent with the testimony of the three witnesses
that the district court found to be credible. Therefore, without regard
to the debriefing statements, James’s testimony at the hearing pro-
vided the district court with a sufficient basis for denying the
acceptance-of-responsibility reduction. See USSG § 3E1.1, comment.
(n.1(a)) ("[A] defendant who falsely denies, or frivolously contests,
relevant conduct that the court determines to be true has acted in a
manner inconsistent with acceptance of responsibility.").
6                    UNITED STATES v. BENNETT
   Finally, James contends that, under Apprendi, it was error to
increase his sentence for possession of a firearm and for his leader-
ship role in the offense when neither fact was charged in the indict-
ment and proved beyond a reasonable doubt. This argument is
without merit. James pleaded guilty to conspiracy to distribute and
possess with intent to distribute fifty grams or more of crack, which
subjected him to a statutory maximum sentence of life imprisonment
under 21 U.S.C.A. § 841(b)(1)(A). Sentencing enhancements that do
not increase the statutory maximum do not implicate Apprendi. See
United States v. Kinter, 235 F.3d 192, 201 (4th Cir. 2000), cert.
denied, 121 S. Ct. 1393 (2001). Because neither the firearm enhance-
ment nor the role adjustment increased James’s sentence beyond the
statutory maximum, no Apprendi error occurred.

   We therefore affirm the sentences imposed on the Appellants. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED